Citation Nr: 1826635	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the record reflects various diagnostic impressions, including a schizoaffective disorder and depression.  Because the scope of a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with schizoaffective disorder and depression.  See, e.g., June 2012 Behavioral Medicine General Progress Note.  Additionally, the Veteran has asserted in a May 2012 statement that he experienced psychological problems since service and therefore was forced out of active service.  The Veteran's entrance examination is negative for any psychiatric disorders.  The Veteran was discharged Under Honorable Conditions by authority and reason of Chapter 13 AR 635-200.  Therefore, the Board finds that there is an indication that the Veteran's acquired psychiatric disorder may be related to his active duty service; however, there is insufficient evidence to decide this claim.  Accordingly, the Board finds that the McClendon v. Nicholson, 20 Vet. App. 79 (2006) criteria are satisfied, and an examination is warranted to address the nature and etiology of the Veteran's acquired psychiatric disorder(s).  As this matter is being remanded, the Veteran's complete military personnel file and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate 38 C.F.R. § 3.159(b) notice letter that includes an explanation of the type of evidence needed to support service connection for a psychiatric disorder, including that which may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD.  Request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  Obtain the Veteran's service personnel records.  If the AOJ is unable to retrieve the records, a formal finding of unavailability must be added to the Veteran's file. 

3.  Thereafter, the AOJ should provide the Veteran with a new VA mental health examination by a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability. The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of his record, the examiner should provide the following opinions:

a.  Identify (by diagnosis) all psychiatric disabilities found.  Specifically, does he have a diagnosis of schizophrenia, depression, and PTSD in accordance with DSM-V?  Please also include a discussion of the validity of past diagnoses.

b.  Identify the likely etiology for each diagnosed psychiatric disability entity.  Specifically is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty?  If not, please identify the etiology for the diagnosed disability considered more likely.

The examiner must include a rationale with all opinions.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in light of all the evidence of record.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





